Appeal from an order of the Supreme Court, Onondaga County (Thomas J. Murphy, J.), entered December 13, 2006. The order, among other things, granted the motion of defendants The Syracuse University, also known as Syracuse University, Syracuse University Health Services and Syracuse University Counseling Center for summary judgment dismissing the second amended complaint against them.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Lunn, Fahey, Pine and Gorski, JJ.